—Appeal from an order of Supreme Court, Yates County (Falvey, J.), entered January 14, 2002, which denied defendants’ motion for summary judgment dismissing the amended complaint and granted plaintiffs’ cross motion for partial summary judgment on the issue of liability.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed with costs for reasons stated in decision at Supreme Court, Yates County, Falvey, J. Present — Pigott, Jr., P.J., Green, Pine, Kehoe and Lawton, JJ.